DETAILED ACTION
	For this Office action, Claims 1-3 and 5-12 are pending.  Claim 4 has been canceled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04 January 2022, with respect to the grounds of rejection of Claim 5-12 under 35 U.S.C. 112(b) and the respective claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  Applicant has further amended independent Claim 1 in a manner that overcomes the grounds of rejection under 35 U.S.C. 103, and said grounds of rejection have also been withdrawn.  For more detail on the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 04 January 2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent Claim 1 as amended recites a step of purging the ozone comprising a step of stopping generation of the ozone by stopping an ozone generator, a step of purging the ozone generated in the ozone generator after the ozone generator is stopped, a step of stopping an oxygen generator, a step of stopping an air compressor, and further steps to shut down the ballast water treatment system.  The sequence of these steps, along with the other recited features of the claims, is not taught or suggested in the prior art; therefore, the claims are considered allowable at this time.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 04 January 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01/13/2022